DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species: Species I, figure 2 and Species II, figure 5. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, claim 12 is directed to Species II and claim 20 is directed to Species I. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 19 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Brian Oberst on 1/19/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-11, 19 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye (US 2002/0026182) in view of Burnett (US 2014/0074081).
Regarding claims 1, 2, 4-7 and 11, Joye discloses a cryoablation catheter (fig. 9) including a catheter shaft (12), a guidewire lumen (104), a balloon attached between ends of the shaft and lumen (18) and an injection line receiver with an interior fixedly secured to the lumen including a plenum with a plurality of fluid ports (100, 83, paragraph [0066]). The plenum encircles the guidewire lumen (fig. 9). Joye does not disclose the use of fluid injection line movable relative to the receiver for delivering cryogenic fluid to the receiver, where whatever part of the device prevents fluid from 
Regarding claims 19 and 20, the device of Joye-Burnett discloses all the features discussed above where Joye further discloses a handle assembly (i.e. a place where a user could hold the device, e.g. 14 in fig. 1) from which the catheter shaft extends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joye and Burnett, further in view of Lalonde (US 2009/0118723).
Regarding claim 3, Joye does not disclose that the line is not affixed to the lumen. However, it makes no difference whether the line is affixed to the lumen or not as long as the elements still perform their intended function. Lalonde discloses a cryoablation catheter that shows a line not affixed to a lumen (10 vs 20 in fig. 7). Therefore, before the application was filed, it would have been obvious to provide the line and lumen in . 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joye and Burnett, further in view of Pira (US 6,017,337).
Regarding claims 8-10, the device of Joye-Burnett does not disclose the use of a sealer that includes an O-ring or a resilient material, or the use of multiple sealers. However, since the device of Joye-Burnett includes a line movable with respect to a receiver the question of leakage becomes relevant and O-rings are extremely common in the art as a sealing mechanism. Further, using a resilient material for an O-ring is essentially mandatory if it is to function as a seal. Pira, for example, discloses a resilient O-ring as a fluid sealing mechanism (col. 11 lines 45-53) in a cryoablation device. Regarding the number of sealers, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)). Therefore, before the application was filed, it would have been obvious to provide the line with a sealer to prevent coolant from leaking through the junction between the line and the receiver using any commonly known structure, including resilient O-rings as taught by Pira, and to use any number of such elements, that would produce the predictable result of ensuring that coolant is delivered through the ports in a desired manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794